Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In the response of 5/26/2020, Applicant amended claims 20-25, 27, 29 and 31-34 and added new claims 36-38.  Consequently, claims 16-38 are pending.

Response to Arguments
Applicant's arguments filed 5/26/2020 have been fully considered but they are not persuasive. 
Applicant argues that the cited art does not disclose “wherein the means of attachment comprises one or more elements for inserting the dongle into a detachable boot of the portable gas detector.” (Remarks, Page 8)
Examiner responses that Tiwari discloses disclose and the housing comprises a means of attachment to the portable gas detector. (Tiwari, Figs. 2-4 and Abstract, A Bluetooth dongle with DB-9 male connector is mated onto the RS – 232 port of the DMM and thereafter readied for wireless broadcast of the acquired data from the E-Nose.) 
wherein the means of attachment comprises one or more elements for inserting the dongle (Tiwari, Figs. 2-4 and Abstract, a detachable boot of the portable gas detector)
Tiwari, Figs. 2-4 and Abstract, the RS – 232 port of the DMM)
Consequently, contrary to Applicant’s argument the cited art discloses, “wherein the means of attachment comprises one or more elements for inserting the dongle into a detachable boot of the portable gas detector,” within the broadest reasonable interpretation.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a detachable boot of the portable gas detector” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Claim 16 and 24 limitations in this application that use the word “means” (or “step”):

Claim 16… a means for attachment…
Claim 24 … a means to track…

are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16 and 29 recites, in part, “a detachable boot of the portable gas detector.”  The instant specification does not give a definition or clear example of a detachable boot of the portable gas detector.  Consequently Examiner is unclear on what is and is not encompassed by a detachable boot of the portable gas detector.
For purposes of examination a detachable boot of the portable gas detector is interpreted as a reception port.
Claims 17-28 and claims 30-35 depend from claims 16 and 29 and are therefore also rejected.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16-35 are rejected under 35 U.S.C. 103 as being unpatentable over Laufer (US Pub. 2015/0293511 A1) in view of Johnson, JR et al. (US Pub. 2012/0280818 A1)(hereinafter Johnson) in view of Tiwari, et al. (Using Mobile Phones with android OS for Measuring Hazardous Gas Concentrations Detected using Electronic Nose (E-Nose))(hereinafter Tiwari).
Regarding claim 16, Laufer disclose a dongle (Laufer, Fig. 3 and ¶0046; IR module 115, The IR module 115 is also an intermediary which translates the client management module control messages into appliance operating signals.)
comprising: a housing; (Laufer, Fig. 3 and ¶0046; IR module 115)
an infrared (IR) transceiver (Laufer, Fig. 3 and ¶0046; The IR module 115 is composed of and/or connected to an IR light emitting diode (LED) transmitter 115A, IR receiver 115B)
a processor; (Laufer, Fig. 3 and ¶0046; the IR module 115 further includes a memory unit 115E which may be a part of the IR module processor 115D.)
a power source; (Laufer, Fig. 3 and ¶0046; a power source 115G.)
Laufer, Fig. 3 and ¶0046; an radio frequency (RF) antenna 115H and an RF transmitter-receiver 1151.)
wherein: the IR transceiver of the dongle is configured to interact with an IR transceiver (Laufer, Fig. 3 and ¶0047; The LED transmitter 115A sends IR operating signals to the appliance. The IR LED receiver 115B receives IR signals sent to the appliance. The IR LED receiver 115B transmits the IR signals to the IR receiver 115C which deciphers them and transfers them to the IR module processor 115D.)
While Laufer discloses interaction with an IR transceiver of an appliance, Laufer does not disclose a portable gas detector. Johnson also in the field of wireless appliance communication, however, discloses the limitation. Johnson discloses a portable gas detector; (Johnson, Fig. 5B and ¶0084; The location device 510 and the gas detector 520 may be in communication via the wireless interfaces 518, 528. The wireless interfaces 518, 528 may communicate via one or more wireless communication protocols, such as infrared, or generally any wireless communication protocol.) Consequently, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claim subject matter to implement Laufer with the known technique of the appliance being a portable gas detector, as taught by Johnson, in order to provide a system capable of alerting a user to a hazardous condition and its location. (Johnson, Abstract and ¶0003)
the processor is configured to translate between the IR transceiver of the dongle and the wireless interface device; (Laufer, Figs. 2-3 and ¶0046; The IR module 115 is also an intermediary which translates the client management module control messages into appliance operating signals; ¶0047; The IR module processor receives data about 
Johnson does not disclose and the housing comprises a means of attachment to the portable gas detector. Tiwari in the same field of endeavor as Johnson, however, discloses the limitation.  Tiwari discloses disclose and the housing comprises a means of attachment to the portable gas detector. (Tiwari, Figs. 2-4 and Abstract, A Bluetooth dongle with DB-9 male connector is mated onto the RS – 232 port of the DMM and thereafter readied for wireless broadcast of the acquired data from the E-Nose.) 
wherein the means of attachment comprises one or more elements for inserting the dongle (Tiwari, Figs. 2-4 and Abstract,  a detachable boot of the portable gas detector)
into a detachable boot of the portable gas detector. (Tiwari, Figs. 2-4 and Abstract, the RS – 232 port of the DMM )
Consequently, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed subject matter to implement Johnson with the known technique of the housing 106 comprises a means of attachment 105 to the portable gas detector 210, as taught by Tiwari, in order carryout the wireless communication embodiment suggested by Johnson so as to allow the real-time measurement of hazardous gases from the safely from remote location. (Tiwari
Regarding claim 29, Laufer discloses method for using a dongle (Laufer, Fig. 3 and ¶0046; IR module, The IR module is also an intermediary which translates the client management module control messages into appliance operating signals.)
While Laufer discloses interaction with an IR transceiver of an appliance, Laufer does not disclose a portable gas detector, Johnson also in the field of wireless appliance communication, however, discloses the limitation. Johnson discloses a portable gas detector; (Johnson, Fig. 5B and ¶0084; The location device 510 and the gas detector 520 may be in communication via the wireless interfaces 518, 528. The wireless interfaces 518, 528 may communicate via one or more wireless communication protocols, such as Bluetooth, infrared, Wi-Fi, wireless universal serial bus (USB), radio frequency, or generally any wireless communication protocol.) Consequently, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claim subject matter to implement Laufer with the known technique of the appliance being a portable gas detector, as taught by Johnson, in order to provide a system capable of alerting a user to a hazardous condition and its location. (Johnson, Abstract and ¶0003)
While Johnson discloses a portable gas detector, Johnson does not specifically disclose the detector is retrofit. Tiwari disclose the limitation.  Tiwari discloses a retrofit portable gas detector to allow wireless communication, (Tiwari, Figs. 2-4 and Abstract, In the present work gas sensing measurement characteristics data, from four partially selective gas sensors constituting the E-Nose, are acquired onto an interfaced digital multimeter (DMM) with RS - 232 port (DB-9 female). A Bluetooth dongle with DB-9 male 
 the method comprising: attaching the dongle to the portable gas detector, . (Tiwari, Figs. 2-4 and Abstract, A Bluetooth dongle with DB-9 male connector is mated onto the RS – 232 port of the DMM and thereafter readied for wireless broadcast of the acquired data from the E-Nose.)
wherein the attaching the dongle to the portable gas detector comprises inserting the dongle (Tiwari, Figs. 2-4 and Abstract,  a detachable boot of the portable gas detector)
 into a detachable boot of the portable gas detector; . (Tiwari, Figs. 2-4 and Abstract, the RS – 232 port of the DMM ) Consequently, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed subject matter to implement Johnson with the known technique of the housing 106 comprises a means of attachment 105 to the portable gas detector 210, as taught by Tiwari, in order carryout the wireless communication embodiment suggested by Johnson so as to allow the real-time measurement of hazardous gases from the safely from remote location. (Tiwari; INTRODUCTION, paragraphs 3-4) 
the method comprising: receiving, by an IR transceiver of the dongle, an IR transmission signal (Laufer, Fig. 3 and ¶0047; The LED transmitter 115A sends IR operating signals to the appliance. The IR LED receiver 115B receives IR signals sent to the appliance. The IR LED receiver 115B transmits the IR signals to the IR receiver 115C which deciphers them and transfers them to the IR module processor 115D.)
Johnson, Fig. 5B and ¶0084; The location device 510 and the gas detector 520 may be in communication via the wireless interfaces 518, 528. The wireless interfaces 518, 528 may communicate via one or more wireless communication protocols, such as Bluetooth, infrared, Wi-Fi, wireless universal serial bus (USB), radio frequency, or generally any wireless communication protocol.)
translating, by a processor of the dongle, the IR transmission signal to a wireless signal; and transmitting the wireless signal via a wireless interface device. (Laufer, Fig. 3 and ¶0046; The IR module 115 is also an intermediary which translates the client management module control messages into appliance operating signals; ¶0047; The IR module processor receives data about IR signals from the [IR] receiver 115C. An exemplary operation of the IR module 115 is illustrated in FIG. 10. The IR module processor 115D combines these data and generates commands for the appliance 110 which updates the application of a user end device 140 through the RF transmitter-receiver 115I.)
Regarding claim 17, Tiwari discloses wherein the dongle is configured to send real-time data between the portable gas detector and a central station using a wireless connection, (Tiwari, RESULTS, paragraph 1; In the present investigation, the DMM measures real-time hazardous gas sensing data and transfers the corresponding digital values to Bluetooth data transfer tool dongle; paragraph 8; The data is further uploaded onto internet using Grid-in-Hand® Mobile Grid application.)
and wherein the dongle is configured to attach to the portable gas detector (Tiwari, Figs. 2-4 and Abstract, In the present work gas sensing measurement 
 to allow interfacing between the IR transceiver of the dongle and the IR transceiver of the portable gas detector. (Laufer, Fig. 3 and ¶0047; The LED transmitter 115A sends IR operating signals to the appliance. The IR LED receiver 115B receives IR signals sent to the appliance. The IR LED receiver 115B transmits the IR signals to the IR receiver 115C which deciphers them and transfers them to the IR module processor 115D.)
Regarding claim 18, Johnson discloses wherein the wireless interface device comprises one of the following: Wi-Fi, Li-Fi, LTE, Bluetooth (BLE), and combinations thereof. (Johnson, Fig. 5B and ¶0084; The location device 510 and the gas detector 520 may be in communication via the wireless interfaces 518, 528. The wireless interfaces 518, 528 may communicate via one or more wireless communication protocols, such as Bluetooth, infrared, Wi-Fi, wireless universal serial bus (USB), radio frequency, or generally any wireless communication protocol.)
Regarding claim 19, Laufer discloses wherein the wireless interface device comprises an external port configured to interact with an external wireless device. (Laufer, Fig. 3 and ¶0046; an radio frequency (RF) antenna 115H and an RF transmitter-receiver 1151.)
Regarding claim 20, Laufer discloses wherein the processor is configured to convert an IR signal received (Laufer, Fig. 3 and ¶0046; IR module 115, The IR module 
from the portable gas detector (Johnson, Fig. 5B and ¶0084; The location device 510 and the gas detector 520 may be in communication via the wireless interfaces 518, 528. The wireless interfaces 518, 528 may communicate via one or more wireless communication protocols, such as Bluetooth, infrared, Wi-Fi, wireless universal serial bus (USB), radio frequency, or generally any wireless communication protocol.)
to an output signal configured for transmission by the wireless interface device and transmit the converted IR signal to the wireless interface device for transmission, (Laufer, Fig. 3 and ¶0046; The IR module 115 is also an intermediary which translates the client management module control messages into appliance operating signals; ¶0047; The IR module processor receives data about IR signals from the [IR] receiver 115C. An exemplary operation of the IR module 115 is illustrated in FIG. 10. The IR module processor 115D combines these data and generates commands for the appliance 110 which updates the application of a user end device 140 through the RF transmitter-receiver 115I.)
and wherein the processor is configured to convert an input signal received from the wireless interface device to another IR signal for the IR transceiver and transmit the other IR signal to the IR transceiver for transmission. (Laufer
Regarding claim 21, Tiwari discloses wherein the dongle is separate and self-contained, wherein the dongle continuously communicates real-time data to a central station; (Tiwari, Figs. 2-4 and RESULTS, paragraph 1; the DMM measures real-time hazardous gas sensing data and transfers the corresponding digital values to Bluetooth data transfer tool dongle.)
wherein continuous communication comprises regular, periodic communication; and wherein continuous communication comprises communication whenever there is information to update. (Johnson, ¶0057; may communicate the amount of gas exposure of the user A 120A, and the location of the user A 120A, to the service provider server 240 on a periodic basis; ¶0067; systems for providing real time locating and gas exposure monitoring; ¶0093; the gas detection and locating device 500A may communicate the amount of gas exposure and the location of the user A 120A to the service provider server 240 on a periodic basis, such as every minute)
Regarding claim 22, Tiwari discloses wherein the dongle is configured to interact with a user’s portable device via a wireless signal, (Tiwari, EXPERIMENTAL, paragraph 3; After switching ON the Bluetooth mode on the Android OS device, connection is established between the dongle and DMM.  Pressing the trigger on the Android OS device allows it to receive data from the DMM interface dongle; RESULTS, paragraph 6; It was installed on Samsung smartphone (Android OS).)
and wherein the user’s portable device is operable to interact with the central computer, a distributed computing system, a cloud computing system, or a wireless system. (Tiwari, RESULTS, paragraph 1; In the present investigation, the DMM measures real-time hazardous gas sensing data and transfers the corresponding digital 
Regarding claim 23, Tiwari discloses wherein the dongle communicates with the user’s portable device using a first wireless communication mode, (Tiwari, EXPERIMENTAL, paragraph 3; After switching ON the Bluetooth mode on the Android OS device, connection is established between the dongle and DMM.  Pressing the trigger on the Android OS device allows it to receive data from the DMM interface dongle; RESULTS, paragraph 6; It was installed on Samsung smartphone (Android OS).)
while the user’s portable device is also operable for wireless communication via a second wireless communication mode. (Tiwari, RESULTS, paragraph 1; In the present investigation, the DMM measures real-time hazardous gas sensing data and transfers the corresponding digital values to Bluetooth data transfer tool dongle; paragraph 8; The data is further uploaded onto internet using Grid-in-Hand® Mobile Grid application; CONCLUSION; Acquisition of the data and posting of the same on the web has been successfully carried out using free to download Grid-in-Hand® Mobile Grid application)
Regarding claim 24, Johnson discloses wherein the dongle further comprises a means to track a user’s location, wherein the means to track the user’s location comprises using global positioning systems (GPS) or a Wi-Fi positioning system (WPS), and wherein the processor links the user’s location with gas data for transmission. (Johnson, Fig. 5B and ¶0057; The badge A 220A may communicate the amount of gas 
Regarding claim 25, Johnson discloses wherein a means to track a user’s location is provided by the user’s portable device, which links gas data with the user’s location for transmission to the central station. (Johnson, Fig. 5B and ¶0057; The badge A 220A may communicate the amount of gas exposure of the user A 120A, and the location of the user A 120A, to the service provider server 240 on a periodic basis. The location of the user A 120A may be determined based on a positioning system, such as a global positioning system (GPS); ¶0077; the location processor 514 may be in communication with one or more GPS satellites, and may receive location information from the GPS satellites. The location processor 514 may communicate the location information to the interface 516. The interface 516 may enable the gas detection and locating device 500A to communicate with the network 230. The)
Regarding claim 26, Tiwari discloses  wherein the means of attachment of the dongle comprises snapping the dongle into a slot on the portable gas detector,(Tiwari, Abstract, gas sensing measurement characteristics data, from four partially selective gas sensors constituting the E-Nose, are acquired onto an interfaced digital multimeter 
and wherein in such snapped-in configurations, the IR transceiver of the dongle interfaces with the IR transceiver of the portable gas detector when the dongle is attached to the portable gas detector. (Johnson, Fig. 5B and ¶0084; The location device 510 and the gas detector 520 may be in communication via the wireless interfaces 518, 528. The wireless interfaces 518, 528 may communicate via one or more wireless communication protocols, such as Bluetooth, infrared, Wi-Fi, wireless universal serial bus (USB), radio frequency, or generally any wireless communication protocol.)
Regarding claim 27, Johnson discloses wherein the dongle may further comprise a near-field communication (NFC) antenna to allow data transfer between the dongle and the portable device gas detector. (Johnson, Fig. 5B and ¶0084; The location device 510 and the gas detector 520 may be in communication via the wireless interfaces 518, 528. The wireless interfaces 518, 528 may communicate via one or more wireless communication protocols, such as Bluetooth, infrared, Wi-Fi, wireless universal serial bus (USB), radio frequency, or generally any wireless communication protocol.)
Regarding claim 28, Laufer discloses wherein the dongle is configured so as to not fully cover the IR transceiver of the portable gas detector. (Laufer, Fig. 3 and 
Regarding claim 30, Laufer discloses further comprising: receiving, by the wireless interface device, an input signal; translating, by the processor, the input signal to an IR output signal; and transmitting, by the IR transceiver of the dongle, the IR output signal (Laufer, Fig. 3 and ¶0047; The RF transmitter-receiver 115I receives [RF] signals, decipher them and send them to the IR module processor 115D. The IR module processor 115D generates appliance commands and transfers them to the LED transmitter 115A.)
to the IR transceiver of the gas detector. (Johnson, Fig. 5B and ¶0084; The location device 510 and the gas detector 520 may be in communication via the wireless interfaces 518, 528. The wireless interfaces 518, 528 may communicate via one or more wireless communication protocols, such as Bluetooth, infrared, Wi-Fi, wireless universal serial bus (USB), radio frequency, or generally any wireless communication protocol.)
Regarding claim 31, Laufer discloses wherein the input signal relates to aggregated data. (Laufer, ¶0047; the IR module processor 115D receives stored data 
from a plurality of gas detectors. (Johnson, Fig. 5B and ¶0084; The location device 510 and the gas detector 520 may be in communication via the wireless interfaces 518, 528. The wireless interfaces 518, 528 may communicate via one or more wireless communication protocols, such as Bluetooth, infrared, Wi-Fi, wireless universal serial bus (USB), radio frequency, or generally any wireless communication protocol.)
Regarding claim 32, Johnson discloses wherein a central station compiles, processes, and stores various wireless signals (0062; the service provider server 240 may perform one or more analytics on the data collected from the gas detection and locating devices 220A-N and other sensors in the work area. The service provider server 240 may correlate gas releases to unplanned processes for historical analysis, may plan for future events and may continuously improve the system 100. Generally, the service provider server 240 may maintain historical data gathered from the gas detection and locating devices 220A-N and other sensors to identify trends, such as exposure levels per area, exposure levels per user, or generally any trends.)
received from various dongles. (Tiwari, Figs. 2-4 and Abstract, A Bluetooth dongle with DB-9 male connector is mated onto the RS – 232 port of the DMM and thereafter readied for wireless broadcast of the acquired data from the E-Nose.)
Regarding claim 33, Tiwari discloses wherein transmitting the wireless signal via the wireless interface device further comprises transmitting the wireless signal to a Tiwari, RESULTS, paragraph 1; In the present investigation, the DMM measures real-time hazardous gas sensing data and transfers the corresponding digital values to Bluetooth data transfer tool dongle; paragraph 8; The data is further uploaded onto internet using Grid-in-Hand® Mobile Grid application; CONCLUSION; Acquisition of the data and posting of the same on the web has been successfully carried out using free to download Grid-in-Hand® Mobile Grid application)
Regarding claim 34, Tiwari discloses wherein transmitting the wireless signal via the wireless interface device further comprises transmitting the wireless signal to a handheld device. (Tiwari, EXPERIMENTAL, paragraph 3; After switching ON the Bluetooth mode on the Android OS device, connection is established between the dongle and DMM.  Pressing the trigger on the Android OS device allows it to receive data from the DMM interface dongle; RESULTS, paragraph 6; It was installed on Samsung smartphone (Android OS).)
Regarding claim 35, Tiwari discloses further comprising: receiving, by the handheld device, the wireless signal; (Tiwari, EXPERIMENTAL, paragraph 3; After switching ON the Bluetooth mode on the Android OS device, connection is established between the dongle and DMM.  Pressing the trigger on the Android OS device allows it to receive data from the DMM interface dongle; RESULTS, paragraph 6; It was installed on Samsung smartphone (Android OS).)
and transmitting, by the handheld device, the wireless signal to a central station. (Tiwari, RESULTS, paragraph 1; In the present investigation, the DMM measures real-time hazardous gas sensing data and transfers the corresponding digital values to Bluetooth data transfer tool dongle; paragraph 8; The data is further uploaded onto 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROLD B MURPHY whose telephone number is (571)270-1564.  The examiner can normally be reached on M-T, Th-F 10am-7pm, W 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEROLD B MURPHY/Examiner, Art Unit 2687                                                                                                                                                                                                        /CURTIS A KUNTZ/Supervisory Patent Examiner, Art Unit 2687